DISMISS and Opinion Filed December 3, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00895-CV

                     JESSICA DIXON, Appellant
                               V.
   PRINCIPAL MANAGEMENT GROUP, INC. AND QUAIL RUN CONDOMINIUM
                      ASSOCIATION, Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-19277

                              MEMORANDUM OPINION
                           Before Justices Molberg, Reichek, and Evans
                                    Opinion by Justice Evans

        This appeal challenges the trial court’s July 3 and 19, 2019 orders granting Principal

Management Group, Inc.’s (PMG) and Quail Run Condominium Association’s (QRCA) motions

to dismiss appellant’s claims against them, September 9, 2019 order denying motion to recuse, and

October 1, 2019 order setting aside hearing on appellant’s motion to reconsider. Because the July

3rd and 19th orders specifically left pending PMG’s and QRCA’s counterclaims against appellant,

we questioned our jurisdiction over the appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001) (subject to mostly statutory exceptions, appeal may only be taken from judgment

or order that disposes of all claims and all parties).

        In a letter brief filed at our request on October 24, 2019, appellant acknowledges no final

judgment has been rendered and asks that, instead of dismissing the appeal for want of jurisdiction,
we abate the appeal to allow the trial court to render final judgment. See TEX. R. APP. P. 27.2 (“The

appellate court may allow an appealed order that is not final to be modified so as to be made

final[.]”). We decline to do so. In so doing, we note nothing in the record reflects determination

of the counterclaims will be perfunctory. See Parks v. DeWitt Cty. Elec. Coop., Inc., 112 S.W.3d
157, 163 (Tex. App.—Corpus Christi 2003, no pet.) (declining to abate to allow trial court to

dispose of statutory counterclaim for attorney’s fee because determination of counterclaim

“require[d] more than the determination of ‘perfunctory issues’”). Nor does the record reflect a

determination is imminent. See Ganesan v. Reeves, 236 S.W.3d 816, 817 (Tex. App.—Waco,

2007, pet. denied) (concluding court not required “to docket and hold” appeal open until appealable

judgment or order is signed at some future date). No trial date has been set, and the record reflects

December 20, 2019 is the date set for a hearing on appellant’s motion to set a trial date.

       In light of the record before us, we dismiss the appeal and all pending motions. See TEX.

R. APP. P. 42.3(a).




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE


190895F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JESSICA DIXON, Appellant                         On Appeal from the 298th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00895-CV       V.                      Trial Court Cause No. DC-18-19277.
                                                  Opinion delivered by Justice Evans,
 PRINCIPAL MANAGEMENT GROUP,                      Justices Molberg and Reichek participating.
 INC. AND QUAIL RUN
 CONDOMINIUM ASSOCIATION,
 Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Principal Management Group, Inc. and Quail Run Condominium
Association recover their costs, if any, of this appeal from appellant Jessica Dixon.


Judgment entered December 3, 2019.




                                            –3–